Lader v. Warden, 121 Nev. 682, 686, 120 P.3d 1164, 1166 (2005). Here,

                         the district court conducted an evidentiary hearing, heard testimony from

                         the victim and Newmon's trial counsel, and concluded that counsel's

                         performance was not deficient and Newmon failed to demonstrate

                         prejudice. See Strickland v. Washington, 466 U.S. 668, 687-88, 694 (1984);

                         Kirksey v. State, 112 Nev. 980, 987, 923 P.2d 1102, 1107 (1996). The

                         district court's finding is supported by substantial evidence and not clearly

                         wrong, and Newmon has not demonstrated that the district court erred as

                         a matter of law. Therefore, we conclude that the district court did not err

                         by rejecting Newmon's claim.

                                      Newmon also contends that the district court erred by not

                         finding that trial counsel was ineffective for failing to (1) communicate

                         honestly with him, (2) move for a change of venue, (3) move to disqualify

                         the trial judge, (4) notify him that the State, in its case-in-chief, intended

                         on calling the prison nurse who treated him and the victim after the

                         incident, (5) object to unfavorable jury instructions, (6) object to the

                         inclusion of his prison disciplinary record in the presentence investigation

                         report, and (7) object to prosecutorial misconduct. Newmon, however,

                         offers no argument or citation to legal authority in support of these claims,

                         therefore, we need not address them. See Maresca v. State, 103 Nev. 669,

                         673, 748 P.2d 3, 6 (1987). Nevertheless, based on our review of the record

                         on appeal, we conclude that the district court did not err by rejecting

                         Newmon's ineffective-assistance claims.     See Lader, 121 Nev. at 686, 120
SUPREME COURT
        OF
     NEVADA
                                                               2
(0) 1947A

            M:L21WMilMMSBN2iNiMaiii
                       P.3d at 1166; see also Strickland, 466 U.S. at 687-88, Kirksey, 112 Nev. at

                       987, 923 P.2d at 1107. Accordingly, we

                                        ORDER the judgment of the district court AFFIRMED.



                                                                          ,J.
                                                  Hardesty


                              CLAil 1
                       Parraguirre


                       cc:     Seventh Judicial District Court Dept. 2
                               Christopher R. Oram
                               Attorney General/Carson City
                               Attorney General/Ely
                               White Pine County Clerk




SUPREME COURT
        OF
     NEVADA
                                                              3
(0) 1947A

                OINKEIMIREN     (Mg